Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Cheng on 1/7/2022.

The application has been amended as follows: 
Claim 1 is amended as follows: in line 15, replace “when the key being pressed” with “when the key is pressed”; in line 16, replace “moving” with “moves” and “abutting” with “abuts”; in line 18, replace “sliding” with “slides”, in line 19, replace “being released” with “is released” and “being engaged” with “becomes engaged”; in line 20, replace “stopping sliding” with “stops sliding” and replace “stopping rotating” with “stops rotating”.

Claim 16 is amended as follows: in line 14, replace “being pressed” with “is pressed”, and replace “tooth being” with “tooth becomes”; in line 16, replace “sliding” with “slides” and replace “being released” with “is released”; in line 17, replace “being engaged” with “becomes engaged”; in line 18, replace “stopping sliding” with “stops sliding” and replace “stopping rotating” with “stops rotating”.


Reasons for Allowance
Claims 1, 3, 5-8, 11-14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments that the amendment overcomes the previous rejection are persuasive; U.S. Patent #8,638,557 and U.S. Patent Publication #2014/0263931 disclose a similar rotation element and engagement element but the ‘557 inner lower element lacks a gear rack as claimed and both lack a key as claimed and a resisting element as claimed, U.S. Patent #7,537,190 discloses a somewhat similar rotation element and engagement element, but also lacks a resisting element and key as claimed; additionally, none of the cited art, alone or in any obvious combination, discloses the subject matter of the amended claims, absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734